       Case 3:20-cr-00088-TSL-FKB Document 48 Filed 10/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 3:20-cr-88-TSL-FKB

MARK ANTHONY COLEMAN


                 GOVERNMENT’S SUR-REBUTTAL TO DEFENDANT’S
                 RESPONSE TO GOVERNMENT’S MOTION IN LIMINE


       The United States (hereafter the “Government”) hereby files its Sur-Rebuttal to

Defendant’s response (Doc. #44) to Government’s Motion in Limine and states the following to-

wit.

       The Defendant contends that the Government must prove the minor victim consented to

the Defendant’s attempts to entice, persuade, induce or coerce her to engage in illegal sexual

activity. In addition, the Defendant argues that there is no factual basis for an attempt theory to

support the Government’s case because the Defendant did not take any substantial step toward

actual sexual contact by arranging a meeting with the minor victim.

       The Government stands by its argument put forth in its pending Motion in Limine to bar

evidence of consent, prior juvenile court records and to exclude prior sexual history of the

victim. Doc. #41. Consent is not a required element for prosecution of § 2422(b). Courts of

Appeals have consistently excluded evidence, and any defense, regarding a minor victim’s intent

or consent in connection with sexual exploitation, finding that a minor’s intent or consent is

neither an element of defense to these offenses and is therefore not properly before the jury.

United States v. Abad, 350 F.3d 793, 798 (8th Cir. 2003).




                                                 1
       Case 3:20-cr-00088-TSL-FKB Document 48 Filed 10/20/20 Page 2 of 4




       Defendant Coleman’s argument infers a defense of impossibility because the Government

cannot show there was no attempted sexual penetration. That is a misstatement or interpretation

of the law. The Fifth Circuit has consistently held for a prosecution under § 2422(b), a defendant

is charged with a violation of federal law not a violation of state law. United States v. Lundy, 676

F.3d 444, 448 (5th Cir. 2012). The Lundy’s opinion “held that factual impossibility to complete a

criminal act does not preclude a conviction for attempting to break the law.” Id.

       The Government’s burden requires it at trial to put forth facts that would prove the

Defendant acted with culpability in attempting to entice, induce, persuade or coerce the minor

victim to engage in sexual activity and that the actions of the Defendant amounted to a

substantial step toward the commission. Whether there was inducement, persuasion, or

enticement is a question of fact for a jury to decide.

       The Fifth Circuit in its opinion in United States v. Broussard, 669 F.3d 537, 548 (5th Cir.

2012), held that it had not ruled “explicitly or implicitly” that a substantial step toward

persuading a minor to engage in illegal sexual activity requires travel or preparation in advance

of travel. The Broussard opinion citing United States v. Barlow, 568 F.3d 215 (5th Cir. 2009),

held that Barlow’s explicit conversations, sending explicit photos of himself and requesting

explicit photos of the girl in return, amount to substantial steps and can occur through

communications. (Citation and internal quotations omitted), United States v. Broussard, 669

F.3d, 548.

       Defendant Coleman’s response failed to address Fed. Crim. Rule 412, which prohibits

       (1) Evidence offered to prove that a victim engaged in other sexual behavior; or

       (2) Evidence offered to prove a victim’s sexual predisposition.




                                                  2
       Case 3:20-cr-00088-TSL-FKB Document 48 Filed 10/20/20 Page 3 of 4




       Rule 412 allows for the admissibility of a victim’s past sexual behavior if one of the

exceptions apply, which is not the facts of this case. The exceptions provide for evidence of past

sexual behavior with others to show that someone else was the source of the semen, pregnancy,

disease, or injury; (2) past sexual behavior with the defendant to show consent; or (3) false

allegations of past sexual offenses made by the victim.

       Defendant Coleman is charged with attempting to entice, induce, persuade or coerce a

15-year-old-minor to engage in illegal sexual activity through the use of a facility or means of

interstate or foreign commerce and altering, destroying, mutilating, concealing and covering up

with intent to impede, obstruct and influence an investigation. The Government submits that any

evidence of the minor victim’s past sexual behavior is irrelevant and that this Court should

prohibit the Defendant from raising the matter in any manner, including voir dire, opening

statements, witness examination, exhibits and closing arguments.

                                                     Respectfully submitted,

                                                     D.MICHAEL HURST, JR.
                                                     United States Attorney

                                              By:    /s/ Glenda R. Haynes________
                                                     GLENDA R. HAYNES
                                                     Assistant United States Attorney
                                                     MB # 2132
                                                     501 E. Court St., Ste. 4.430
                                                     Jackson, Mississippi 39201
                                                     601-965-4480


Dated: October 20, 2020.




                                                 3
       Case 3:20-cr-00088-TSL-FKB Document 48 Filed 10/20/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 20, 2020, I electronically filed the foregoing with the

Clerk of the Court using the Electronic Case Filing System (ECF), which served to send

notification of this filing to counsel of record.

        This the 20th day of October, 2020.



                                                        /s/Glenda R. Haynes_____
                                                        GLENDA R. HAYNES
                                                        Assistant United States Attorney




                                                    4
